Citation Nr: 0514294	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-02 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the denial of entitlement to service connection 
for a contusion of the sternum, claimed as bruised rib cage 
(now diagnosed as rib malunion), in a December 18, 1956 
rating decision should be reversed or revised on the basis of 
clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than August 31, 
2001, for the award of service connection for a rib malunion, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, granted service connection for a left rib 
malunion.  A 10 percent rating was assigned to the date of 
receipt of the veteran's reopened claim.

The veteran has disagreed with the effective date of the May 
2003 decision and claims that service connection should be 
granted to the date of his separation from service.  He has 
contended that clear and unmistakable error (CUE) occurred in 
the December 1956 rating decision which initially denied his 
service connection claim for a bruised rib cage.  The Board 
will address the veteran's contentions. 


FINDINGS OF FACT

1. The RO denied entitlement to service connection for a 
bruised rib cage, described as chest pains, in December 1956.  
The veteran was notified, but did not appeal this decision.

2.  The December 1956 rating action was in accordance with 
the applicable law and regulations and was adequately 
supported by the evidence then of record.
 
3.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in December 1956, or that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time, and that, but for any such alleged 
error, the outcome of the decision would have been different.

4.  The veteran filed a claim to reopen his request for 
service connection for a bruised rib cage on August 31, 2001.

CONCLUSIONS OF LAW

1.  The veteran has not demonstrated clear and unmistakable 
error in the December 1956 rating decision.  38 U.S.C.A. §§ 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.105(a), 3.159 (2004).

2.  The criteria for an effective date earlier then August 
31, 2001, for a grant of service connection for a rib 
malunion have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(q) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
December 2001.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, and the November 2003 statement of the 
case (SOC), he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R.  § 3.159(b)(1) in the SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's December 2001 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  
 
Regarding CUE, the Board notes that VCAA is not applicable to 
requests for revision of a final decision based on CUE 
because that matter involves an inquiry based upon the 
evidence of record at the time of the decision, not based 
upon the development of new evidence.  Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 
7 (July 6, 2001) (VA does not have "a duty to develop" in a 
CUE case because "there is nothing further that could be 
developed"); see also Livesay v. Principi, 14 Vet. App. 324, 
326 (2001) (Ivers, J., concurring) (noting that, during oral 
argument in Holiday v. Principi, 14 Vet. App. 280 (2001), 
counsel for VA made ill- advised concessions with respect to 
the broad applicability of VCAA). In the light of the above, 
further development would serve no useful purpose. See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).

Applicable Laws and Regulations

A notice of disagreement shall be filed within one year from 
the date of mailing of the notification of the initial review 
and determination; otherwise, the determination will become 
final and is not subject to revision on the same factual 
basis. 38 C.F.R. § 3.104(a).  Previous determinations which 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 
3.105(a).

CUE is a special type of error; it is an error that the 
claimant alleges was made in a prior rating decision that the 
claimant did not appeal within the one-year time limit for 
filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 
7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any 
error but rather it is the sort of error that, had it not 
been made, would have manifestly changed the outcome of the 
rating decision so that the benefit sought would have been 
granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992);  
cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that 
"[i]t is difficult to see how either failure in 'duty to 
assist' or failure to give reasons or bases could ever be 
CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding 
that failure to fulfill duty to assist cannot constitute 
clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim for CUE in a final RO rating 
decision, the claimant must articulate with some degree of 
specificity what the alleged error is, and, unless the 
alleged error is the kind of error that, if true, would be 
CUE on its face, the claimant must provide persuasive reasons 
explaining why the result of the final RO rating decision 
would have been manifestly different but for the alleged 
error. Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 
Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 
(1994) (noting that pleading and proof are two sides of the 
same coin; if there is a heightened proof requirement, there 
is, a fortiori, a heightened pleading requirement).

When new and material evidence is received after final 
disallowance of a claim, the effective date of an award of 
service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Background

In a December 1956 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
bruised rib cage as no disabling defects were noted by 
examination.  The RO noted that the veteran's service medical 
records revealed complaints of chest pain and paravertebral 
muscle sprain in November 1955.  The discharge examination 
report, however, revealed no pertinent defects.  A VA 
examination noted that the veteran's chest was symmetrical, 
and expansion was free and equal.  

The veteran was notified of the rating decision in December 
1956.  He did not appeal the December 1956 rating decision 
and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302 (2004).  No further communication was 
received from the veteran regarding a rib injury until August 
2001, when he filed a new claim of entitlement to service 
connection for a chest injury.

Although this claim was initially denied, and the veteran 
appealed, the record reflects that the RO did ultimately 
grant service connection for a bruised rib cage, now 
diagnosed as rib malunion, in a May 2003 rating decision, 
effective the date of the August 31, 2001 claim.  In that 
decision, the RO noted that in response to an RO development 
letter dated December 11, 2001, the veteran submitted a 
January 1998 orthopedic evaluation by Marc F. Swiontkowski, 
M.D., in which he concluded that the veteran had a healed rib 
fracture of the 8th rib on the left.  He diagnosed this as a 
malunion of the left 8th rib.  This report was not before the 
RO in 1956.  The RO awarded a 10 percent evaluation as of the 
date of the veteran's reopened claim.

Thereafter, in June 2003, the veteran, through his accredited 
representative, submitted a statement asserting that the RO 
had committed CUE in the December 18, 1956 rating decision.  
The veteran essentially argued that the service medical 
records clearly documented treatment for a chest injury with 
hemopytosis.  At the time of separation from service, the 
veteran checked the yes box on the report of medical history 
noting pain or pressure in the chest.  Also in the VA 
examination on November 1956  the examiner noted an 
impression of "contusion sternal area, residual of."  
Finally no reason for the denial was given and the December 
1956, notice letter was incorrect.

The evidence that was in the record at the time of the 
December 1956 rating decision included the veteran's service 
medical records, the November 1956 VA examination, and chest 
x-rays.  

When the veteran submitted a claim to reopen his request for 
service connection for a bruised ribcage on August 31, 2001, 
he submitted new and material evidence in support of his 
claim.  



Analysis

In the December 1956 rating decision, entitlement to service 
connection for a bruised rib cage was denied as no disabling 
defects were noted by examination.  While the service medical 
records revealed a complaint of chest pain and paravertebral 
muscle sprain in November 1955, the discharge examination 
report revealed no pertinent defects.  The separation 
examination, onto itself, provides a basis to find that the 
1956 decision was not clearly and unmistakably wrong. 

A VA examination noted that the veteran's chest was 
symmetrical, and expansion was free and equal.  X-rays were 
normal.  This report, onto itself, also provides a basis to 
find that the 1956 decision was not clearly and unmistakably 
wrong.      

The veteran was notified of the rating decision in December 
1956, but did not appeal this decision.  No further 
communication was received from the veteran regarding a rib 
injury until August 2001, when he filed a new claim of 
entitlement to service connection for a chest injury.

The veteran and his representative have argued that the RO 
erred in the December 1956 rating decision because the 
service medical records clearly documented treatment for a 
chest injury with hemopytosis, and that at the time of 
separation from service the veteran checked the yes box on 
the report of medical history noting pain or pressure in the 
chest.  The RO allegedly failed to recognize a residual 
disability, to include functional loss, which was 
demonstrated at the time of that decision.  Also in the VA 
examination on November 26, 1956 the examiner noted an 
impression of "contusion sternal area, residual of."  
Finally no reason for the denial of service connection was 
given and the December 21, 1956 notice letter was incorrect.

The Board notes that the veteran was afforded a November 1956 
VA examination.  While the examiner noted a sense of soreness 
or ache when pressure was applied over the sternum, the chest 
was symmetrical and expansion was free and equal.  In 
addition, chest x-rays revealed no evidence of rib fractures.  
The examination was negative other than for soreness with 
pressure.  

The December 1956 notice letter clearly noted that the reason 
for the denial of the veteran's claim was that there were no 
disabling defects found at the time of the VA examination.

The Court has stated that a clear and unmistakable error is a 
very specific and rare kind of "error."  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40,43-44 (1993).

The argument that the RO should have granted service 
connection in 1956 is, in essence, nothing more than 
disagreement with how the RO evaluated the evidence before it 
in 1956.  Such a disagreement with how the facts were weighed 
or evaluated is not CUE.  Russell, 3 Vet. App at 313.  The 
Board finds that there is evidence which supports the RO's 
interpretation of the facts in the December 1956 rating 
decision.  In essence, this evidence can be reasonably 
interpreted to support the RO's findings that the veteran did 
not have any disabling residuals from his bruised rib cage in 
service.  The RO correctly evaluated the evidence presented 
at the time of its rating decision.  Thus it did not commit 
CUE in denying service connection for pain in the chest.  
Consequently, the Board finds that the RO was not 
"undebatably incorrect" in its failure to grant service 
connection in the December 18, 1956 rating decision.  In 
short, the Board finds that the veteran has not pointed to 
any error of fact or law which is such that it would compel 
the conclusion that the result would have been manifestly 
different but for the error.

Thus, the Board must conclude that there was no CUE in the 
December 1956 rating decision.  The veteran is, in essence, 
requesting that the Board reweigh and reevaluate the evidence 
of nearly 50 years ago and reach a different conclusion (that 
is, find that that evidence had shown a connection between 
his currently diagnosed rib malunion and his chest pain 
complaints in service).  However, as noted above, a request 
that evidence be reweighed or reevaluated is not a valid 
claim of CUE.  Because CUE has not been found in the 1956 
denial of service connection, this decision is final.  38 
C.F.R. §§ 3.104(a), 3.105(a).

Turning now to the earlier effective date for the 10 percent 
evaluation for malunion of the ribs, the evidence shows that 
the veteran filed a claim to reopen his request for service 
connection for a bruised rib cage on August 31, 2001.  A May 
2003 rating action awarded a 10 percent evaluation for 
malunion of the ribs, effective August 31, 2001.  The award 
was based on new and material evidence submitted in the form 
of the medical record dated January 1998 by Dr. Swiontkowski, 
M.D., not before the RO nearly 50 years ago.  

According to 38 C.F.R. § 3.400(q), when new and material 
evidence is received after final disallowance of a claim, the 
effective date of an award of service connection will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  Based upon the evidence of 
record, the date of receipt of the claim to reopen is the 
correct effective date for the award of service connection.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than August 31, 
2001, for the award of service connection for a bruised rib 
cage, now diagnosed as rib malunion.


ORDER

The veteran's claim alleging clear and unmistakable error in 
a December 18, 1956 rating decision is denied.

An effective date earlier than August 31, 2001, for service 
connection for a rib malunion is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


